DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9666701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 2-4 & 11-16 have overcome the 112(b) rejections from the previous office action.



Allowable Subject Matter
Claims 1 & 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 & 3-21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a transistor, comprising: an isolation layer interposed between the nanowire structures and the first portion of the base 
a collector region(601A)[0048];
a base region(602)[0048];
an emitter region(603B)[0048], each of the collector region(601A)[0048], the base region(602)[0048] and the emitter region(603B)[0048] located over a substrate(600A)[0048];
a plurality of nanowire structures(603AA)[0049] above a first portion(please see portion labelled ‘1st portion”) of the base region(602)[0048] (since the first portion of the base region is not interpreted in its entirety but rather in portions, this may be interpreted as a plurality of nanowire structures above a first portion of the base region); and
a collector electrical contact (641)[0049] over a portion of the substrate(600A)[0048] adjacent to a portion of the base region(602)[0048] (Under broadest reasonable interpretation, the term “adjacent” presently considered to be met by “next to or near to”), wherein the portion of the base region(602)[0048] is located between the first portion(please see portion labelled ‘1st portion”) of the base region(602)[0048] in which the nanowire structures(603AA)[0049] are formed on and the portion of the substrate(600A)[0048] which the collector electrical contact (641)[0049] is formed over but does not disclose an isolation layer interposed between the nanowire structures and the first portion of the base region, wherein the isolation layer comprises a high thermal .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819